Citation Nr: 9908113	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-30 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1996 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia.


REMAND

The veteran was granted service connection for high frequency 
hearing loss in July 1974 and assigned a noncompensable 
evaluation.

The veteran filed a claim for an increased evaluation in July 
1996.

After an October 1996 VA audiological evaluation, the 
examiner noted severe high frequency sensorineural hearing 
loss, both ears, with excellent word recognition ability.  
The veteran's right ear average pure tone threshold was 43.75 
dB and his left ear average pure tone threshold was 41.25 dB.  
The veteran's speech recognition was 100 percent in the right 
ear and 96 percent in the left ear.

In an October 1996 rating action, the RO denied entitlement 
to an increased evaluation for service-connected bilateral 
hearing loss. 

Of record is a May 1997 private audiological report that 
reflects that the veteran has marked high frequency hearing 
loss which significantly affects his ability to understand 
critical speech sounds.

The veteran filed a timely notice of disagreement (NOD) in 
June 1997 and perfected his appeal in September 1997.  In his 
substantive appeal ,the veteran reported that his loss of 
hearing affected his sense of balance.  Further, the 
veteran's hearing disability caused him to isolate from 
social contact or feel stressful in social settings.
During the veteran's December 1998 personal hearing before a 
member of the Board, he testified that he worked in a freight 
yard.  He stated that he spent most of his time in a 
communication tower, listening to and transmitting orders.  
He stated that he had increased difficulty communicating with 
others and the he often missed what others were saying.  He 
noted a clear deterioration in his hearing over the last 
couple of years and since his last VA audiological 
examination.  The veteran testified that he isolated from 
others because he could no longer hear conversations and was 
embarrassed.  He stated that he seldom heard background 
noise.  The veteran's wife testified that he often asked her 
what other people said.  The veteran had problems hearing the 
television and telephone conversations.  She noted an 
increase in his mood swings and noted that the veteran was 
depressed over his increasing inability to hear.

Where the veteran claims that his condition was worse than 
when originally rated, and available evidence is too old for 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  Gregory 
v. Brown, 8 Vet. App.563 (1996); Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).

Inasmuch as the veteran has not had a VA examination since 
October 1996 and he has not had an examination which 
addressed the effect of his hearing loss on his balance, he 
must be afforded a VA examination in order to assess the 
effect of his service-connected bilateral hearing loss on his 
sense of balance. 

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertaining to his claim, 
contemporaneous and thorough examination is warranted.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  

Therefore, the case is REMANDED for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for bilateral 
hearing loss and lost balance since May 
1997.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records, to include audiograms, 
identified by the veteran in response to 
this request, which have not been 
previously secured.

2.  The RO should request that the 
Nashville, Tennessee VA Medical Center 
(VAMC) provide copies of all of the 
veteran's treatment records. 

3.  The RO should schedule the veteran 
for a comprehensive VA ear examination by 
an appropriate specialist, if available, 
to determine the severity of any 
bilateral hearing loss.  All testing, to 
include an audiogram and any specialized 
examinations, deemed necessary, should be 
performed.  It is requested that the 
examiner obtain a detailed history of in 
service and post service noise exposure.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.

4.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
neurological examination by an 
appropriate specialist, if available, to 
determine the nature, severity, and 
etiology of any loss of balance.  All 
testing and any specialized examinations, 
deemed necessary, should be performed.  
The examiner should identify any 
objective evidence of vertigo.  After 
reviewing the available medical records, 
the examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not that any current 
balance impairment was caused or 
chronically worsened by the service-
connected bilateral hearing loss.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.

5.  After undertaking any additional 
development, the RO should readjudicate 
the issue of entitlement to an increased 
evaluation for service-connected 
bilateral hearing loss and adjudicate the 
issue of service connection for loss of 
balance.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with regard to any other issue, the RO should 
issue a supplemental statement of the case and the veteran 
and his representative should be afforded a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate action, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this REMAND, 
the Board intimates no opinion as to any final outcome 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory 






Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 5 -


